Exhibit 10.2

 

AMENDED AND RESTATED SEVERANCE AGREEMENT

 

This Amended and Restated Severance Agreement (the “Agreement”) is entered into
as of August 1, 2019 (the “Effective Date”) by and between Proto Labs, Inc., a
Minnesota corporation (the “Company”), and John A. Way (“Executive”), an
individual residing in the State of Minnesota.

 

Recitals

 

A.     Executive and the Company are parties to a Severance Agreement dated
December 18, 2014 (the “Prior Agreement”).

 

B.     Executive and the Company desire to supersede and replace the Prior
Agreement in its entirety, as of the Effective Date.

 

C.     Executive is employed by the Company and is party to an Employee
Non-Disclosure and Inventions Assignment Agreement with the Company, dated on or
about December 1, 2014 (the “Non-Disclosure Agreement”), attached as Exhibit A
to this Agreement.

 

D.     Executive and the Company are parties to a Proto Labs, Inc.
Non-Competition Agreement, dated on or about December 1, 2014 (the
“Non-Competition Agreement”), attached as Exhibit B to this Agreement.

 

E.     Executive and the Company are parties to Stock Option Agreements and
Restricted Stock Unit Agreements (collectively, the “Award Agreements”), which
provide Executive with options to purchase, or an opportunity to have vest,
shares of the Company’s common stock (“Shares”) pursuant to Award Agreements and
the Company’s 2012 Long-Term Incentive Plan (the “Plan”).

 

F.     It is desirable and in the best interests of the Company and its
shareholders to continue to obtain the benefits of Executive’s services and
attention to the affairs of the Company and to identify certain severance
payments and benefits in the event that Executive is separated from employment
with the Company under certain identified circumstances.

 

G.     For the reasons set forth above, the Company and Executive desire to
enter into this Agreement.

 

Now, Therefore, in consideration of the foregoing and the mutual covenants set
forth herein, the Company and Executive, intending to be legally bound, hereby
agree as follows:

 

Agreements

 

1.     Term. The term of this Agreement shall commence on the Effective Date and
expire on December 31, 2020 (the “Expiration Date”), unless Executive’s
employment is terminated at an earlier date in accordance with Section 4 hereof.
The period between the Effective Date and the Expiration Date is referred to
herein as the “Initial Term.” Effective as of the Expiration Date and each
successive one year anniversary of the Effective Date (each an “Anniversary
Date”), the term shall be automatically extended until the subsequent
Anniversary Date (each a “Renewal Term”) unless Executive gives written notice
of non-renewal to the Company at least sixty (60) days prior to the Anniversary
Date on which this Agreement would otherwise be automatically extended that such
party elects not to extend the term. The Initial Term, together with any Renewal
Terms, is the “Term.” If Executive remains employed by the Company after the
Term, then Executive shall no longer be entitled to any severance payments or
benefits under this Agreement and any severance rights Executive may have shall
be according to the terms and conditions established by the Company from time to
time.

 

 

--------------------------------------------------------------------------------

 

 

2.      At Will Employment. Executive’s employment with the Company shall be at
will and Executive’s employment may be unilaterally terminated by either party
at any time for any reason, subject to the terms of Sections 4 and 5 of this
Agreement. The effective date of Executive’s termination with the Company and
its affiliates is referred to herein as the “Termination Date.”

 

3.    Non-Disclosure and Non-Competition. Executive acknowledges entering into
the Non-Disclosure Agreement and the Non-Competition Agreement and hereby
reaffirms Executive’s commitments and obligations under the Non-Disclosure
Agreement and the Non-Competition Agreement. Nothing in this Agreement is
intended to modify, amend, cancel or supersede the Non-Disclosure Agreement or
the Non-Competition Agreement in any manner.

 

4.      Termination.

 

A.    Voluntary Termination. Except as provided in Sections 4.B., C., D. and E.,
each party hereto may terminate Executive’s employment by giving to the other
party no less than thirty (30) days prior written notice of the party’s intent
to terminate. If Executive voluntarily terminates Executive’s employment without
Good Reason, then the Company shall have no further liability to Executive for
any payment, compensation or benefit whatsoever, other than payment of
Executive’s accrued but unpaid salary and benefits through the Termination Date.
If the Company voluntarily terminates Executive’s employment without Cause (as
set forth in Section 4.D.) and other than as a result of death or Disability (as
set forth in Section 4.C.), or if Executive terminates Executive’s employment
for Good Reason (as set forth in Section 4.E.) (either such event being a
“Qualifying Termination”), and subject to Executive’s compliance with Section 5
of this Agreement and with the Non-Disclosure Agreement and the Non-Competition
Agreement, then Executive shall be entitled to severance payments and benefits
as described in and pursuant to the terms and conditions of Section 5 of this
Agreement.

 

B.     By Death. Executive’s employment shall be terminated automatically upon
the death of Executive. The Company’s total liability in such event shall be
limited to payment of Executive’s accrued but unpaid salary and benefits through
the date of Executive’s death.

 

C.    By Disability. The Company may terminate Executive’s employment upon the
inability of Executive to perform on a full-time basis the duties and
responsibilities of Executive’s employment with the Company by reason of
Executive’s illness or other physical or mental impairment or condition, if such
inability continues for an uninterrupted period of one hundred and twenty (120)
days (a “Disability”). A period of inability shall be “uninterrupted” unless and
until Executive returns to full-time work for a continuous period of at least
thirty (30) days. The Company shall have no liability for severance pay or
benefits following any Termination Date due to Disability, other than payment of
Executive’s accrued but unpaid salary and benefits through the Termination Date
and other than any rights Executive has to disability insurance benefits under
applicable law or the Company’s short or long term disability insurance policies
as in effect at the time of termination.

 

2

--------------------------------------------------------------------------------

 

 

D.    For Cause. The employment relationship between Executive and the Company
created hereunder shall automatically and immediately terminate upon receipt by
Executive of notice of termination for Cause after the occurrence of any one of
the events set forth below, each of which will be considered “Cause” for
termination. For the avoidance of doubt, Executive will not be entitled to any
compensation or benefits pursuant to this Agreement if the Company terminates
Executive’s employment for Cause.

 

(i)      Executive’s failure or refusal to perform satisfactorily the duties
reasonably required of Executive by the Company (other than by reason of
Disability);

 

(ii)     Executive’s material violation of any law, rule, regulation, court
order or regulatory directive (other than traffic violations, misdemeanors or
other minor offenses);

 

(iii)    Executive’s material breach of the Non-Disclosure Agreement, the
Non-Competition Agreement, or any Company code of conduct;

 

(iv)    Executive engaging in any act or practice that involves personal
dishonesty on the part of Executive or demonstrates a willful and continuing
disregard for the best interests of the Company or its affiliates; or

 

(v)     While performing corporate duties and responsibilities, Executive
engaging in conduct that would be reasonably expected to harm or bring disrepute
to the Company, any of its affiliates, or any of their customers, employees or
vendors.

 

E.     Good Reason. Executive’s voluntary resignation of Executive’s employment
under this Agreement will be considered to be with “Good Reason” if, following
the occurrence of one or more of the events listed below, (1) Executive provides
written notice to the Company’s Board of Directors (the “Board”) of the event(s)
constituting Good Reason within sixty (60) days after the first occurrence of
such event(s), (2) the Company fails to reasonably cure such event(s) within
thirty (30) days after receiving such notice, and (3) the Termination Date is
not later than thirty (30) days after the end of the period in which the Board
may cure the event(s). For the avoidance of doubt, Executive will not be
entitled to any compensation or benefits pursuant to this Agreement if Executive
voluntarily resigns from Executive’s employment without Good Reason. The
following events will give rise to Good Reason, unless Executive has consented
thereto in writing:

 

(i)      a material reduction in Executive’s total compensation, which is
comprised of base salary, target incentive bonus and annual equity grants, other
than a reduction that is part of and proportionally consistent with a
broad-based reduction in base compensation, target incentive bonus or annual
equity grants applicable to the Company’s senior executives;

 

3

--------------------------------------------------------------------------------

 

 

(ii)     a material diminution in Executive’s authority, duties or
responsibilities;

 

(iii)    a change in the location of the Company facility or office where
Executive is based to a location more than fifty (50) miles from the Company
facility or office where Executive is based as of the Effective Date; or

 

(iv)    a material breach by the Company of any terms or conditions of this
Agreement or any other agreement between Executive and the Company, which breach
has not been cured by the Company within fifteen (15) days after written notice
thereof to the Company from Executive.

 

5.     Severance. If there is a Qualifying Termination, provided that
Executive’s termination of employment constitutes an involuntary “separation
from service” under Section 409A (“Section 409A”) of the Internal Revenue Code
of 1986, as amended (the “Code”), provided that Executive signs and does not
rescind a general waiver and release of claims in favor of the Company and its
affiliates in a form to be prescribed by the Company, and provided further that
Executive is in compliance with Executive’s continuing obligations to the
Company (including but not limited to those in the Non-Disclosure Agreement and
the Non-Competition Agreement), then Executive will receive the severance
payments and benefits identified in this Section 5. If Executive becomes
eligible to receive any severance payments or benefits under this Section 5,
then Executive will not be eligible to receive any severance payments or
benefits under any other agreement between Executive and the Company or under
any severance plan or program adopted by the Company. Notwithstanding any
provisions in this Agreement to the contrary, if any severance plan or program
adopted by the Company (“Other Severance Plan”) permits Executive to receive
greater severance benefits than contemplated under this Agreement, then
Executive may, in Executive’s sole discretion, elect to receive the severance
benefits permitted under the Other Severance Plan in lieu of all severance
benefits payable to Executive under this Agreement; provided, however, any such
election by Executive shall be made at least 12 months prior to the date on
which Executive’s employment with the Company and its affiliates terminates and
may not otherwise violate any applicable restrictions under Section 409A.

 

A.     Payments Upon Qualifying Termination Prior to a Change in Control or
After the Expiration of the Transition Period. If the Termination Date occurs
during the Term and is prior to any Change in Control (as defined below) or
after the Transition Period (as defined below), and if such termination is a
Qualifying Termination, then, in addition to such base salary, bonus and
benefits that have been earned but not paid to Executive as of the Termination
Date, and subject to Executive satisfying the conditions identified in the first
paragraph of this Section 5, the Company shall provide to Executive the
following severance payments and benefits:

 

(i)     Base Salary Cash Severance. The Company shall pay to Executive an amount
equal to one times Executive’s annualized base salary as of the Termination Date
(or, if Executive’s resignation is for Good Reason because the Company
materially reduced Executive’s base compensation, one times Executive’s
annualized base salary as of immediately before such material reduction), less
deductions and withholding required by law, payable in substantially equal
installments in accordance with the Company’s regular payroll practices over the
12-month period immediately following the Termination Date; provided, however
that any installments that otherwise would be payable within the 60-day period
immediately following the termination date shall be delayed and payable with the
installment that is payable on the Company’s first payroll date following the
60th day after the Termination Date. Notwithstanding anything above to the
contrary, in no event will the amount paid under the first sentence of this
Section 5.A.(i) exceed the lesser of two times (I) the limit of compensation set
forth in section 401(a)(17) of the Code as in effect for the year in which the
Termination Date occurs, or (II) Executive’s annualized compensation based upon
the annual rate of pay for services to the Company for the calendar year prior
to the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not separated from service). If Executive’s severance pay as
calculated under the first sentence of this Section 5.A.(i) is limited by
application of clause (I) or (II) of the second sentence of this Section
5.A.(i), then the Company shall make an additional separate lump sum payment to
Executive equal to the difference between (x) the amount payable to Executive
under the first sentence of this Section 5.A.(i) but for the application of
clause (I) or (II) of the second sentence of this Section 5.A.(i), and (y) the
amount payable to Executive under the second sentence of this Section 5.A.(i) as
a result of the application of clause (I) or (II) of the second sentence of this
Section 5.A.(i). Such lump sum payment shall be a separate payment from the
installment payments provided under this Section 5.A.(i) and shall be paid to
Executive on the Company’s first payroll date following the 60th day after the
Termination Date but in no event later than 75 days after the Termination Date.

 

4

--------------------------------------------------------------------------------

 

 

(ii)     Pro Rata Bonus Payment. The Company shall pay to Executive a pro rata
cash incentive bonus amount calculated by multiplying the annual cash incentive
bonus Executive would have received under the Company’s annual cash incentive
bonus plan for the calendar year in which the Termination Date occurs assuming
Executive would have remained employed through the date Executive would have
otherwise earned an annual cash incentive bonus under such year’s annual cash
incentive bonus plan by a fraction, the numerator of which is the number of days
Executive was employed by the Company during the calendar year in which the
Termination Date occurs through and including the Termination Date and the
denominator is 365, less deductions and withholding required by law, payable in
a lump sum at the same time as other eligible employees under the Company’s
annual cash incentive bonus plan for such calendar year are paid their bonuses
under such Company’s annual cash incentive bonus plan for such calendar year,
but in any event no later than March 15 of the calendar year immediately
following the calendar year in which the Termination Date occurs.

 

(iii)    Benefits Continuation. If Executive was enrolled in a group health plan
(e.g., medical, dental, or vision plan) sponsored by the Company immediately
prior to the Termination Date, and if Executive (or Executive’s eligible
dependents) timely elects to continue such coverage under the Consolidated
Omnibus Budget Reconciliation Act of 1985 (together with any state law of
similar effect, “COBRA”), the Company will pay to the insurance carrier(s) its
share of the premiums due for Executive and Executive’s eligible dependents for
the first twelve (12) months of such coverage under COBRA (or until such earlier
time as Executive and/or Executive’s eligible dependents are no longer eligible
for COBRA coverage).

 

5

--------------------------------------------------------------------------------

 

 

(iv)    Vesting of Equity Awards. Notwithstanding any language in the Award
Agreements or any other equity award agreement under the Plan or in the Plan to
the contrary, if Executive has an unvested option to purchase Shares or any
unvested Stock Units (as defined in the Plan) under any Award Agreement or any
other equity award agreement under the Plan addressing Executive’s option to
purchase or right or have vest Shares, then a pro rata portion of any such
time-based award scheduled to vest on the next anniversary of the grant date for
such award will vest as of the Termination Date and a pro rata portion of any
such performance-based award will vest as provided below. In the case of
time-based awards, the number of additional Shares that Executive will have the
option to purchase or will have vest as a result of such pro rata vesting will
be determined by multiplying the total number of additional Shares Executive
would have had the option to purchase, or have had vest, as of the next
anniversary of the grant date for such award assuming Executive would have
remained employed through such anniversary by a fraction, the numerator of which
is the number of days Executive was employed by the Company during the
then-current vesting year through and including the Termination Date and the
denominator is 365. For performance-based awards, the number of additional
Shares that Executive will have vest as a result of such pro rata vesting will
be determined by multiplying the total number of additional Shares that would
otherwise have been determined to have been earned had Executive remained
employed through the end of the applicable performance period by a fraction, the
numerator of which is the number of days Executive was employed by the Company
during the performance period and the denominator is the number of days in the
performance period (e.g., 1,095 days in the case of a three-year performance
period).

 

B.     Payments Upon Termination During the Transition Period. If a Change in
Control occurs during the Term and Executive’s Termination Date occurs on the
date of the Change in Control or prior to the 18-month anniversary of the Change
in Control (such 18-month period, the “Transition Period”), and if such
termination is a Qualifying Termination, then, in addition to such base salary,
bonus and benefits that have been earned but not paid to Executive as of the
Termination Date, and subject to Executive satisfying the conditions identified
in the first paragraph of this Section 5, the Company shall provide to Executive
the following severance payments and benefits:

 

(i)     Base Salary Cash Severance. The Company shall pay to Executive an amount
equal to one times Executive’s annualized base salary as of the Termination Date
(or, if Executive’s resignation is for Good Reason because the Company
materially reduced Executive’s base compensation, one times Executive’s
annualized base salary as of immediately before such material reduction), less
deductions and withholding required by law, payable in substantially equal
installments in accordance with the Company’s regular payroll practices over the
12-month period immediately following the Termination Date; provided, however
that any installments that otherwise would be payable within the 60-day period
immediately following the Termination Date shall be delayed and payable with the
installment that is payable on the Company’s first payroll date following the
60th day after the Termination Date. Notwithstanding anything above to the
contrary, in no event will the amount paid under the first sentence of this
Section 5.B.(i) exceed the lesser of two times (I) the limit of compensation set
forth in section 401(a)(17) of the Code as in effect for the year in which the
Termination Date occurs, or (II) Executive’s annualized compensation based upon
the annual rate of pay for services to the Company for the calendar year prior
to the calendar year in which the Termination Date occurs (adjusted for any
increase during that year that was expected to continue indefinitely if
Executive had not separated from service). If Executive’s severance pay as
calculated under the first sentence of this Section 5.B.(i) is limited by
application of clause (I) or (II) of the second sentence of this Section
5.B.(i), then the Company shall make an additional lump sum payment to Executive
equal to the difference between (x) the amount payable to Executive under the
first sentence of this Section 5.B.(i) but for the application of clause (I) or
(II) of the second sentence of this Section 5.B.(i), and (y) the amount payable
to Executive under the second sentence of this Section 5.B.(i) as a result of
the application of clause (I) or (II) of the second sentence of this Section
5.B.(i). Such lump sum payment shall be a separate payment from the installment
payments provided under this Section 5.B.(i) and shall be paid to Executive on
the Company’s first payroll date following the 60th day after the Termination
Date but in no event later than 75 days after the Termination Date.

 

6

--------------------------------------------------------------------------------

 

 

(ii)    Cash Bonus Payment. The Company shall pay to Executive an amount equal
to the sum of: (1) one times Executive’s target annual cash incentive bonus for
the calendar year in which the Termination Date occurs plus (2) the amount
determined by multiplying (x) the annual cash incentive bonus Executive would
have received under the Company’s annual cash incentive bonus plan for the
calendar year in which the Termination Date occurs assuming Executive would have
remained employed through the date Executive would have otherwise earned an
annual cash incentive bonus under such year’s annual cash incentive bonus plan
by (y) a fraction, the numerator of which is the number of days Executive was
employed by the Company during the calendar year in which the Termination Date
occurs through and including the Termination Date and the denominator is 365.
The amount payable pursuant to this paragraph shall be reduced by deductions and
withholding required by law, and shall be payable in a lump sum at the same time
as other eligible employees under the Company’s annual cash incentive bonus plan
for such calendar year are paid their bonuses under such Company’s annual cash
incentive bonus plan for such calendar year, but in any event no later than
March 15 of the calendar year immediately following the calendar year in which
the Termination Date occurs.

 

(iii)   Benefits Continuation. If Executive was enrolled in a group health plan
(e.g., medical, dental, or vision plan) sponsored by the Company immediately
prior to the Termination Date, and if Executive (or Executive’s eligible
dependents) timely elects to continue such coverage under COBRA, the Company
will pay to the insurance carrier(s) its share of the premiums due for Executive
and Executive’s eligible dependents for the first twelve (12) months of such
coverage under COBRA (or until such earlier time as Executive and/or Executive’s
eligible dependents are no longer eligible for COBRA coverage).

 

(iv)    Full Accelerated Vesting of Equity. Notwithstanding any language in the
Award Agreements or any other equity award agreement to the contrary, if
Executive has any unvested awards of restricted stock units, options or other
equity-based awards with respect to the Company as of the Termination Date, then
any such unvested awards will vest immediately as of the Termination Date. In
the case of performance-based awards, the number of Shares subject to such
accelerated vesting shall be based on a determination by the Board of the degree
to which any performance-based vesting conditions will be deemed satisfied.

 

C.     Additional Payments Upon or Following a Change in Control. If the
Termination Date occurs during the Term and within ninety (90) days prior to a
Change in Control, and if such termination is a Qualifying Termination and
Executive reasonably demonstrates within thirty (30) days after the Change in
Control that such Qualifying Termination arose in connection with or in
anticipation of the Change in Control, then the Company shall provide to
Executive the following severance payments and benefits (in addition to the
severance payments and benefits Executive is eligible to receive under Section
5.A.), each of which shall be considered a separate payment:

 

7

--------------------------------------------------------------------------------

 

 

(i)      Cash Bonus Payment. The Company shall pay to Executive an amount equal
to one times Executive’s target annual cash incentive bonus for the calendar
year in which the Termination Date occurred, less deductions and withholding
required by law, payable as follows: (a) if the Change in Control and the
Termination Date occur in the same calendar year, then in a lump sum at the same
time as other eligible employees under the Company’s annual cash incentive bonus
plan for such calendar year are paid their bonuses under such Company’s annual
cash incentive bonus plan for such calendar year, but in any event no later than
March 15 of the calendar year immediately following the calendar year in which
the Termination Date occurred, or (b) if the Change in Control occurs in the
calendar year following the year in which the Termination Date occurred, then in
a lump sum not later than 60 days after the Change in Control.

 

(ii)     Vesting of Equity Awards. The Company shall pay to Executive an amount
equal to the intrinsic value of any unvested restricted stock units, options or
other equity-based awards held by Executive as of the Termination Date that were
forfeited as of the Termination Date, with such intrinsic value to be determined
based on the per share price paid by the buyer for the Company’s common stock in
connection with the Change in Control, or, if no per share price is paid by a
buyer in connection with such Change in Control, the per share value of the
Company’s common stock at the time of such Change in Control as determined in
good faith by the Board as it exists prior to the consummation of the Change in
Control, in each case, less any exercise price or other amount that would have
been owed to the Company by Executive in order to realize the value of such
awards. In the case of forfeited performance-based awards, the intrinsic value
shall be based on the number of Shares subject to an award based on a
determination by the Board of the degree to which any performance-based vesting
or payment conditions will be deemed satisfied. Any amount payable under this
Section 5.C.(ii) will be subject to deductions and withholding required by law
and payable in a lump sum within the 30-day period immediately following the
Change in Control.

 

D.     Change in Control. For purposes of this Agreement, “Change in Control”
has the meaning ascribed to such term in the Plan (as such document may be
amended from time to time).

 

E.     Section 409A; Conditional Six-Month Delay. Any payments under this
Section 5 (the “Payments”) are intended to be exempt from or satisfy the
requirements for deferred compensation under Section 409A, including current and
future guidance and regulations interpreting Section 409A, and should be
interpreted and administered accordingly. However, if the Company (or, if
applicable, the successor entity thereto) determines that the Payments (or any
portion of the Payments) constitute “deferred compensation” under Section 409A
and Executive is a “specified employee” of the Company or any successor entity
thereto, as such term is defined in Section 409A(a)(2)(B)(i) (a “Specified
Employee”), then, solely to the extent necessary to avoid the incurrence of the
adverse personal tax consequences under Section 409A, the timing of the Payments
shall be delayed as follows: on the earliest to occur of (i) the date that is
six months and one day after the Termination Date, (ii) the date of the
Specified Employee’s death, or (iii) such earlier date, as reasonably determined
in good faith by the Company (or any successor entity thereto), as would not
result in any of the Payments being subject to adverse personal tax consequences
under Section 409A (such earliest date, the “Delayed Initial Payment Date”), the
Company (or the successor entity thereto, as applicable) shall (A) pay to
Executive a lump sum amount equal to the sum of the Payments that Executive
would otherwise have received through the Delayed Initial Payment Date if the
commencement of the payment of the Payments had not been delayed pursuant to
this Section 5.E. and (B) commence paying the balance of the Payments in
accordance with the applicable payment schedules set forth in this Section 5
above. For the avoidance of doubt, it is intended that (1) each installment of
the Payments is a separate “payment” for purposes of Section 409A, (2) all
Payments satisfy, to the greatest extent possible, the exemptions from the
application of Section 409A provided under of Treasury Regulation
1.409A-1(b)(4)-(6), and 1.409A-1(b)(9)(iii), and (3) the Payments consisting of
COBRA premiums also satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A provided under Treasury Regulation
1.409A-1(b)(9)(v).

 

8

--------------------------------------------------------------------------------

 

 

F.      280G Limitations. In the event that the severance pay and other benefits
provided for in this Agreement or otherwise payable to Executive (i) constitute
“parachute payments” within the meaning of Section 280G of the Code and (ii)
would be subject to the excise tax imposed by Code Section 4999, then such
benefits shall be either be: (A) delivered in full, or (B) delivered as to such
lesser extent which would result in no portion of such severance pay and other
benefits being subject to excise tax under Code Section 4999, whichever of the
foregoing amounts, taking into account the applicable federal, state and local
income and employment taxes and the excise tax imposed by Code Section 4999,
results in the receipt by Executive, on an after-tax basis, of the greatest
amount of benefits, notwithstanding that all or some portion of such benefits
may be subject to excise tax under Code Section 4999. Any determination required
under this Section 5.F. will be made in writing by an accounting firm selected
by the Company or such other person or entity to which the parties mutually
agree (the “Accountants”), whose determination will be conclusive and binding
upon Executive and the Company for all purposes. For purposes of making the
calculations required by this Section 5.F., the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of Code
Sections 280G and 4999. The Company and Executive shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make a determination under this Section 5.F. The Company
shall bear all costs the Accountants may reasonably incur in connection with any
calculations contemplated by this Section 5.F. Any reduction in payments and/or
benefits required by this Section 5.F. shall occur in the following order: (i)
cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(ii) accelerated vesting of restricted stock units, options or other
equity-based awards, if any, shall be cancelled/reduced next and in the reverse
order of the date of grant for such restricted stock units, options or other
equity-based awards (i.e., the vesting of the most recently granted stock awards
will be reduced first), with full-value awards reversed before any restricted
stock units, options or other equity-based awards are reduced; and (iii)
deferred compensation amounts subject to Section 409A shall be reduced last.

 

9

--------------------------------------------------------------------------------

 

 

6.      Remedies. Each of the parties to this Agreement will be entitled to
enforce its rights under this Agreement specifically, to recover damages by
reason of any breach of any provision of this Agreement and to exercise all
other rights existing in its favor. The parties hereto agree and acknowledge
that money damages may not be an adequate remedy for any breach of the
provisions of this Agreement and that any party may in its sole discretion apply
to any court of law or equity of competent jurisdiction in accordance with
Section 12 for injunctive relief in order to enforce or prevent any violations
of the provisions of this Agreement.

 

7.      Attorney Fees. If any action at law or in equity, including any action
for declaratory or injunctive relief, is brought which arises out of this
Agreement or the termination of Executive’s employment, or which seeks to
enforce or interpret this Agreement or to seek damages for its breach, the
prevailing party shall be entitled to recover reasonable attorney fees from the
non-prevailing party, which fees may be set by the court or arbitrator in the
trial of such action, or may be enforced in a separate action brought for that
purpose, and which fees shall be in addition to any other relief which may be
awarded.

 

8.      Assignment. This Agreement shall not be assignable, in whole or in part,
by either party without the written consent of the other party, except that the
Company may, without the consent of Executive, assign or delegate all or any
portion of its rights and obligations under this Agreement to any corporation or
other business entity (i) with which the Company may merge or consolidate, or
(ii) to which the Company may sell or transfer all or substantially all of its
assets or capital stock. Any such current or future successor to which any right
or obligation has been assigned or delegated shall be deemed to be the “Company”
for purposes of such rights or obligations of this Agreement. The rights and,
obligations under this Agreement shall inure to the benefit of and shall be
binding upon the heirs, legatees, administrators and personal representatives of
Executive and upon the successors, affiliates, representatives and assigns of
the Company.

 

9.     Severability and Reformation. The parties hereto intend all provisions of
this Agreement to be enforced to the fullest extent permitted by law, and are
intended to be limited to the extent necessary so that they will not render this
Agreement illegal, invalid, or unenforceable under present or future law. If any
provision of this Agreement or any application thereof shall be held to be
invalid, illegal or unenforceable, the validity, legality and enforceability of
such provision shall be fully severable, and this Agreement shall be construed
and enforced as if such illegal, invalid, or unenforceable provision were never
a part hereof and the remaining provisions shall remain in full force and effect
and shall not be affected by the illegal, invalid, or unenforceable provision or
by its severance.

 

10

--------------------------------------------------------------------------------

 

 

10.    Notices. All notices and other communications required or permitted to be
given hereunder shall be in writing and shall be deemed to have been duly given
if delivered personally, mailed by certified mail (return receipt requested) or
sent by overnight delivery service, cable, telegram, facsimile transmission or
telex to the parties at the following addresses or at such other addresses as
shall be specified by the parties by like notice:

 

If to the Company:

 

Proto Labs, Inc.

5540 Pioneer Creek Drive

Maple Plain, MN 55359

Attention: President and CEO

 

If to the Executive:

 

 

John A. Way

____________________

____________________

 

Notice so given shall, in the case of notice so given by mail, be deemed to be
given and received on the fourth calendar day after posting, in the case of
notice so given by overnight delivery service, on the date of actual delivery
and, in the case of notice so given by cable, telegram, facsimile transmission,
telex or personal delivery, on the date of actual transmission or, as the case
may be, personal delivery.

 

11.     Further Actions. Whether or not specifically required under the terms of
this Agreement, each party hereto shall execute and deliver such documents and
take such further actions as shall be necessary in order for such party to
perform all of the party’s obligations specified herein or reasonably implied
from the terms hereof.

 

12.     Governing Law and Venue. This Agreement is to be governed by and
construed in accordance with the laws of the State of Minnesota without giving
effect to any choice or conflict of law provision or rule that would cause the
application of laws of any jurisdiction other than the State of Minnesota. The
parties agree that any dispute concerning this Agreement is to be brought in the
District Court in Hennepin County, Minnesota and consent to jurisdiction and
venue therein.

 

13.     Entire Agreement. This Agreement, the Non-Disclosure Agreement, the
Non-Competition Agreement, the Award Agreements and the Plan contain the entire
understanding and agreement between the parties, except as otherwise specified
herein, and supersede any other agreement between Executive and the Company,
whether oral or in writing, with respect to the same subject matter (including
the Prior Agreement); provided, however, that nothing herein shall supersede or
replace any of the Company’s equity-based compensation plans and any award
agreements with the Executive entered into thereunder.

 

14.     No Waiver. No term or condition of this Agreement shall be deemed to
have been waived, except by a statement in writing signed by the party against
whom enforcement of the waiver is sought. Any written waiver shall not be deemed
a continuing waiver unless specifically stated, shall operate only as to the
specific term or condition waived, and shall not constitute a waiver of such
term or condition for the future or as to any act other than that specifically
waived.

 

15.    Counterparts. This Agreement may be executed in counterparts, with the
same effect as if both parties had signed the same document. All such
counterparts shall be deemed an original, shall be construed together and shall
constitute one and the same instrument.

 

[signature page follows]

 

11

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties have executed this Agreement as of the date
first above written.

 

THE COMPANY:

 

Proto Labs, Inc.         By /s/ Victoria M. Holt     President and Chief
Executive Officer               EXECUTIVE:               /s/ John A. Way   John
A. Way  

 

 

 

 

Amended and Restated Severance Agreement

 